UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RYAN-MYKAL S. BACON,

                                  Plaintiff,
                                                                    20-CV-5993 (LTS)
                      -against-
                                                                   CIVIL JUDGMENT
BRETT REED; JOHNATHAN JONES,

                                  Defendants.

         By order issued June 1, 2021, the Court dismissed this action for failure to state a claim

for relief but granted Plaintiff sixty days’ leave to replead his claims in an amended complaint.

On June 8, 2021, the order was returned to the court with a notation on the envelope indicating

that Plaintiff is no longer incarcerated in the Sullivan Correctional Facility. Plaintiff has not:

(1) complied with the June 1, 2021 order; (2) notified the court of a change of mailing address;

or (3) initiated any further contact with the court, written or otherwise.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the action is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
